Name: Council Regulation (EEC) No 1638/91 of 13 June 1991 amending Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/34 Official Journal of the European Communities 15 . 6 . 91 COUNCIL REGULATION (EEC) No 1638 /91 of 13 June 1991 amending Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production milk producers to allow for the financing of a system for the identification of bovine livestock, intended to improve the health of the animals and the quality of the products , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Council Regulation (EEC) No 804 /68 of 27 June 1968 on the common organization of the market in milk and milk products (* ), as last amended by Regulation (EEC) No 1630 /91 (2), and in particular Article 5c (6 ) thereof, Having regard to the proposal from the Commission, Whereas Article 2 (5 ) of Regulation (EEC) No 1336 / 86 (3 ), as last amended by Regulation (EEC) No 3577/ 90 (4 ), lays down the way in which Community funds which have not been totally used up in the programme of voluntary purchase of reference quantities should be used; whereas, in cases where sums still available appear too low to be used in the context of a milk production restructuring programme, it would appear more in keeping with the general interest of HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 2 (5 ) of Regulation (EEC) No 1336 / 86, the following shall be added to the first indent: 'or, if the amounts are insufficient to allow this , and following agreement of the Commission , for the financing of a computerized system for the identification of bovine livestock with a view to improving the health of the animals and the quality of the products'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 19 of this Official Journal . ( 3 ) OJ No L 119 , 8 . 5 . 1986 , p. 21 . ( «) OJ No L 353 , 17. 12 . 1990, p. 31 .